DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following informalities:
Delete “(Fig. 1)” in last line of the Abstract.

Claim Objections
Claims 11-13, 16 and 20 are objected to because of the following informalities:  
In claim 11, line 1, substitute “an” with --the-- before “active layer.”
In claim 11, line 7, substitute “an” with --the-- before “active layer.”
In claim 12, line 1, substitute “an” with --the-- before “insulating layer.”
In claim 13, line 1, substitute “an” with –the-- before “light-shielding layer.”
In claim 20, line 1, substitute “an” with --the-- before “active layer.”
In claim 20, line 7, substitute “an” with --the-- before “active layer.”
Claim 16 depend form claim 13, so it is objected for the same reason.

Reason for Allowance
Claims 1-10, 14, 15 and 17-19 are allowed, and claims 11-13, 16 and 20 will be allowed after overcoming the objections as shown above.
The closest prior art, US Pub. 2018/0097023, discloses a thin film transistor comprising a base substrate, an active layer on the base substrate, a source electrode, a drain electrode, and wherein a plurality of grooves are formed in upper surfaces of the source electrode and the drain electrode.  However, the prior art differs from the present invention because the prior art fails to disclose a plurality of first sub-grooves disposed at a side of the active layer proximal to the base substrate and a plurality of second sub-grooves disposed at a side of the active layer distal to the base substrate, and the plurality of first sub-grooves and the plurality of second sub-grooves are disposed alternately along a direction parallel to an extension of a channel region.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a portion of at least one of the source contact region and the drain contact region close to the channel region comprises a plurality of first sub-grooves disposed at a side of the active layer proximal to the base substrate and a plurality of second sub-grooves disposed at a side of the active layer distal to the base substrate, and the plurality of first sub-grooves and the plurality of second sub-grooves are disposed alternately along a direction parallel to an extension of the channel region.
Claim 9 recites forming a plurality of first sub-grooves at a side of the active layer proximal to the base substrate and a plurality of second sub-grooves at a side of the active layer distal to the base substrate at a portion of at least one of the source contact region and the drain contact region of the active layer close to the channel region such that the plurality of first sub-grooves and the 4Appl. No.: Not Yet AssignedMail Stop PCT Page 5 of 10Attorney Docket: 38456U plurality of second sub-grooves are disposed alternately along a direction parallel to an extension of the channel region.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-8 and 10-20 variously depend from claim 1 or 9, so they are allowed, or will be allowed for the same reason.

Conclusion
This application is in condition for allowance except for the objections as shown above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 17, 2022